Citation Nr: 0205853	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-23 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected death pension benefits in the amount of 
$20,128.00, to include the issue of whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	Albert Passaretti, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and L.V.


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
January 1946.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the appellant a waiver 
of recovery of the overpayment at issue.  In April 2001, a 
hearing was conducted before this Board Member.

The appellant has clearly disputed the amount of the debt in 
question, thereby raising the question of propriety of 
creation of the overpayment.  A debtor may dispute the amount 
or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  See 38 C.F.R. § 1.911(c)(1).  A dispute as to the 
amount and existence of a debt must be done prior to 
adjudication of a request for a waiver because a grant or 
denial of a waiver presupposes the propriety of the creation 
of the overpayment in the first instance.  See, e.g., Schaper 
v. Derwinski, 1 Vet. App. 430 (1991); Smith v. Derwinski, 1 
Vet. App. 267 (1991).  In October 1999, the RO informed the 
appellant of the results of an audit of her account, 
including the facts that the debt was properly created and 
the overpayment amount of $20,128.00 was correct.  The 
appellant had an opportunity to respond to the results of the 
audit, which she did in her substantive appeal and at her 
personal hearing.  Under these circumstances, the Board has 
jurisdiction to consider whether the debt was properly 
created and whether the calculated overpayment amount of 
$20,128.00 is correct. 


FINDINGS OF FACT

1.  Beginning in 1994, the appellant was awarded nonservice-
connected death pension benefits based on receipt of no 
income.  However, the appellant received earned income in 
1994, which she did not report to VA. 

2.  In 1997, the appellant's death pension benefits were 
terminated effective August 1994, based on information 
verifying her receipt of earned income in 1994.  This action 
created an overpayment of $20,128.00, representing monies 
received between August 1994 and November 1997.

3.  Although the appellant was at fault in the creation of 
the indebtedness at issue, she was not guilty of bad faith, 
misrepresentation, or fraud in the debt's creation.

4.  VA is not at fault for the creation of the overpayment in 
this case.

5.  Collection of the amount overpaid would not deprive the 
appellant of basic necessities.

6.  Recovery of the overpayment at issue would not defeat the 
purpose for which death pension benefits were awarded.

7.  Failure to make restitution would result in unfair gain 
to the appellant.

8.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on the pension 
overpayment.

CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected death pension 
benefits in the amount of $20,128.00 was properly created.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. §§ 3.271, 3.273, 
3.277, 3.660 (2001).

2.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962(b) and 1.965(b) (2001).

3.  Recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.962, 1.963, and 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background

The veteran died in May 1994.  On the application for death 
pension, the appellant, the veteran's surviving spouse, 
reported receipt of no earned income.  In an August 1994 
statement, she said that she was unemployed.  The appellant 
was awarded nonservice-connected death pension benefits as of 
August 1994.  She was advised at that time that pension 
payments were based on her countable annual income, which she 
had reported as none.  She was told to notify VA immediately 
of any changes in income or an overpayment would be created 
that she would have to repay.  An October 1994 letter to the 
appellant emphasized the importance of reporting any change 
in income to VA.  In April 1995 and May 1997, the appellant 
was again advised that the rate of her VA pension depended on 
her total income and that she must immediately inform VA if 
income was received from any source. 

VA received information that the appellant had received 
earned income in 1994 totaling more than $22,000.00.  Since 
her income exceeded the maximum amount allowable for death 
pension benefits, her benefits were terminated as of August 
1994.  The total debt was $20,128.00.

In July 1998, the appellant submitted a statement that she 
was in "financial trouble" and that she did not have enough 
income to pay her bills.  She stated that she had been 
working as a teacher, with income of $460.00 every two weeks, 
but she was now unemployed.  She listed monthly expenses in 
excess of $2,000.00. 

In January 1999, the appellant submitted a statement that she 
had received a total of $15,484.00 in death pension benefits 
between April 1995 and December 1997, so she did not 
understand why the overpayment totaled $20,128.00.  She 
argued that VA could not claim she had not reported her 
earned income from 1994 because she reported it to the 
Internal Revenue Service.  

In October 1999, the RO informed the appellant of the results 
of an audit of her account.  From August 1994 to November 
1994, she received $571.00 per month.  From December 1994 to 
August 1995, she received $588.00 per month.  From September 
1995 to November 1995, she received $448.00 per month.  From 
December 1995 to November 1996, she received $460.00 per 
month.  From December 1996 to November 1997, she received 
$474.00 per month.  These amounts totaled $20,128.00. 

In April 2001, the appellant had a hearing before this Board 
Member.  She argued that she had only received $15,184 in 
death pension benefits, not the $20,128.00 claimed by VA.  
She stated that no one at VA told her the requirements for 
receipt of these benefits, and she never hid her income 
because she always filed tax returns.  She stated that she 
was working as a teacher, with a salary of $27-28,000.00.  
She denied having any other source of income, but in response 
to a comment by L.V., the appellant admitted that she also 
receives the veteran's Social Security benefits, which amount 
to $750 per month.  However, she stated that she did not have 
enough money to meet her expenses, and she was sending money 
to her children.  She indicated that she had earned 
approximately $22,000.00 in 1994 when working as a teacher.  

B.  Duty to assist

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); (to be 
codified at 38 C.F.R. § 3.159(b)).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  66 
Fed. Reg. 45620, 45630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(5)).  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630-31 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As discussed below, the Board finds 
that the recent changes in the law brought about by the 
enactment of the VCAA do not have any application or effect 
on the appellant's claim.  The Board finds that even though 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision on this claim because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review. 

With respect to VA's duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, the RO 
asked the appellant on several occasions for information to 
substantiate her claim for a waiver.  In December 1997, the 
RO advised her to submit Eligibility Verification Reports for 
each income year, copies of her federal tax returns from 1994 
to the present, or signed statements from the sources of her 
income.  In May 1998, the RO asked her to complete a 
Financial Status Report.  In October 1998, she was advised 
that she had submitted incomplete financial information, and 
she was asked to complete a Financial Status Report.  In 
December 1999, the RO asked her to submit current financial 
information.  In December 1999, the RO also asked her to 
submit income statements for the years 1994 through 1999.  
The appellant did not respond to any of these requests for 
information or at any time submit forms providing complete 
financial information.  These letters from the RO, as well as 
the statement of the case (SOC), informed the appellant of 
the type of evidence needed to substantiate her claim for a 
waiver.  She was afforded an opportunity, at every stage in 
this proceeding, to submit evidence concerning the amounts of 
her earned income and to submit information concerning her 
current financial situation.  There is no indication that any 
additional type of evidence or information exists that was 
not obtained or requested from the appellant, and VA has 
complied with the notification requirements.  

With respect to VA's duty to assist the appellant, the duty 
to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  In this case, relevant evidence 
would be documents showing the appellant's current financial 
status, etc.  However, the appellant has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of this claim.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of her claim or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.

C.  Creation and amount of debt

A surviving spouse who is receiving pension benefits must 
notify VA of any material change or expected change in income 
that would affect entitlement to receive, or the rate, of the 
benefit being paid.  38 C.F.R. § 3.660(a)(1).  The notice 
must be made when the recipient acquires knowledge that she 
will begin to receive additional income.  Id.  Overpayments 
created by retroactive discontinuance of an award are subject 
to recovery if recovery is not waived.  38 C.F.R. 
§ 3.660(a)(3).  

In determining eligibility for improved pension, payments of 
any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under the provisions of 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271(a).  A surviving spouse who is 
receiving pension benefits must notify VA of any material 
change or expected change in income that would affect 
entitlement to receive, or the rate, of the benefit being 
paid.  38 C.F.R. § 3.660(a)(1); see also 38 C.F.R. 
§ 3.277(b).  The notice must be made when the recipient 
acquires knowledge that she will begin to receive additional 
income.  Id.  

The first question is whether this debt was properly created.  
The appellant was paid death pension benefits in the amounts 
listed above from August 1994.  The amount of pension 
benefits was based on her report of no earned income in 1994 
when she applied for these benefits.  In fact, her earned 
income for 1994 exceeded the annual allowable amount, and she 
was not eligible for these benefits.  The appellant had an 
affirmative duty to report changes in her income, and she 
received amounts to which she was not entitled by virtue of 
her failure to report earned income. 

The appellant had knowledge that her conduct of not reporting 
earned income would likely result in a loss to the 
government.  This conclusion is based on the repeated and 
specific notifications she received, that reporting of any 
amount of income was absolutely essential to calculate 
entitlement to and amount of VA death pension benefits.  
Accordingly, the overpayment was properly created because the 
appellant failed to properly notify VA of her earned income 
for 1994.

The appellant also argues that she was unaware that she had 
to report her earned income to VA because she was filing tax 
returns.  This argument is not persuasive.  Several letters 
from the RO to the appellant explained with clear and precise 
language that her receipt of death pension benefits was 
based, in part, on her report of no earned income.  These 
letters further stated expressly the importance of 
immediately reporting any changes in family income and that 
failure to report income changes might result in the creation 
of an overpayment.  The appellant was clearly told that she 
had a duty to report such changes to VA, and her filing of 
tax returns with the Internal Revenue Service is immaterial.

The next issue is the amount of the overpayment.  The figures 
shown on the audit of the appellant's account, as discussed 
above, do equal the calculated overpayment amount of 
$20,128.00.  This represents monies received from August 
1994.  The appellant has incorrectly calculated benefits 
received by using a starting date of April 1995.  She does 
not contend that she failed to receive benefits mailed to her 
between August 1994 and April 1995.  Therefore, the amount of 
the debt at issue is also correct.

D.  Waiver of overpayment

The appellant essentially argues that she is entitled to a 
full waiver of recovery of the overpayment at issue based on 
undue financial hardship.

Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. 
§ 1.965).  

"There is no all-embracing definition of 'fraud' and the 
existence or lack of fraud is a case-specific conclusion 
based on all facts in each instance."  VAOPGC 4-85 
(September 16, 1985).  The Office of the General Counsel has 
found the following definition of fraud useful:

An intentional perversion of truth for 
the purpose of inducing another in 
reliance upon it to part with some 
valuable thing belonging to him or to 
surrender a legal right.  A false 
representation of a matter of fact, 
whether by words or by conduct, by false 
or misleading allegations, or by 
concealment of that which should have 
been disclosed, which deceives and is 
intended to deceive another so that he 
shall act upon it to his legal injury.

Id. (citing Black's Law Dictionary (rev. 5th ed. 1979).  
Misrepresentation of a material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b).  Bad 
faith has been defined as:

generally describ[ing] unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a 
debt arising from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.

38 C.F.R. § 1.965(b)(2).

The Committee determined that no fraud, misrepresentation, or 
bad faith is involved in this case, and the Board agrees.  
There is no indication of fraud or misrepresentation.  After 
her application for death pension benefits in 1994, the 
appellant did not submit any forms falsely indicating no 
earned income.  There is also no indication of bad faith.  It 
is possible that when she submitted her application for death 
pension benefits, she was not receiving any income, since it 
was summer and she was possibly not employed as a teacher at 
that exact time. 

If there is no indication of fraud, misrepresentation, or bad 
faith, as in this case, recovery of overpayment of benefits 
is prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.962.  Recovery of the overpayment 
shall be waived if it is determined that recovery of the 
indebtedness would be against equity and good conscience.  
38 C.F.R. § 1.963(a). 

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a).  The 
regulations set forth six non-exclusive elements that must be 
addressed to determine whether the facts and circumstances in 
a particular case dictate that collection of an overpayment 
would be against equity and good conscience.  Id.  Each of 
the six elements must be addressed.  Ridings, 6 Vet. App. at 
546.

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1).  In this case, the debt at 
issue was created when the appellant failed to properly 
inform the RO of her receipt of earned income in 1994.  The 
appellant was at fault for accepting benefits that were 
expressly based on having no earned income.  Several letters 
forewarned her that any change in income could result in the 
creation of an overpayment in her account.  In light of the 
appellant's failure to notify the RO of her receipt of earned 
income, and her subsequent acceptance of benefits that were 
provided based on no earned income, she is at fault in 
creating the overpayment.


The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2).  This element requires weighing the 
fault of the debtor against the fault of VA.  There is no 
indication of any fault on the part of VA.  The RO duly 
notified the appellant in advance that any change in income 
must be reported.  After receipt of information showing that 
the appellant had, in fact, received earned income in 1994, 
the RO took prompt action to notify her of the termination of 
death pension benefits.  It is clear that the appellant's 
actions, or lack of action, caused the overpayment without 
any fault on the part of VA to offset her fault.


The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3).  As discussed 
above, the appellant has failed to complete any of the 
Financial Status Reports sent to her by the RO.  She has 
submitted only sketchy information concerning her financial 
status, and that information has often been contradictory.  
For example, she is either unemployed or earning $28,000.00 
per year; she either has no income other than her salary or 
she also receives $750.00 per month from the veteran's Social 
Security benefits; she either has no car or she pays $220.00 
per month for a car payment and car insurance. 

The appellant claimed in 2001 that she could not meet her 
monthly expenses despite income of $37,000.00 per year 
($28,000.00 salary plus $9,000.00 from the veteran's Social 
Security benefits).  She claimed she was living in a house 
with rats.  Examining the list of monthly expenses submitted 
by the appellant in 1999, her income is more than sufficient 
to provide for her basic necessities (i.e., shelter, food, 
and utilities).  Many of her monthly expenses are partially 
discretionary in nature, such as clothing allowance, and do 
not establish proof of financial hardship.  Furthermore, her 
decision to give financial support to her children, which the 
record shows are now 30 and 33 years old, is also 
discretionary.  With adjustment in her discretionary 
spending, the appellant appears to be able to satisfy her 
basic necessities with her reported income.  When the amounts 
due monthly on her installment debt are not considered, the 
appellant's monthly income more than exceeds her monthly 
expenses.  As the overpayment of pension benefits is a valid 
debt to the government, there is no reason that the appellant 
should not accord the government the same consideration that 
she accords her private creditors.  After careful analysis of 
the appellant's financial status, it is the Board's opinion 
that payment of the outstanding indebtedness in reasonable 
monthly installments would not prevent the appellant from 
providing herself the basic necessities of life.


The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  Death pension 
benefits are derived from a needs-based program intended to 
assure that surviving spouses of veterans are able to meet 
their basic needs.  The appellant receives earned income and 
the veteran's Social Security benefits that exceeds the 
annual maximum amount for receipt of VA death pension 
benefits.  Recovery of the overpayment of benefits, to which 
the appellant was not entitled, would not defeat the purpose 
for which they were awarded. 


The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5). In this 
case, the appellant failed to properly report her receipt of 
earned income to VA, and thereafter accepted benefits that 
were provided based on her report of no earned income.  The 
overpayment consists of the additional VA benefits that she 
received, to which she was not entitled under the law.  The 
Board finds that receipt of these additional VA benefits 
constituted unjust enrichment to the extent of those 
benefits.  


The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The appellant has not claimed that she 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of these VA benefits, nor is there any 
evidence that she did so.


After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $20,128.00 would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302.  The preponderance of the evidence is against the 
appellant's claim for waiver.  Although the Board has 
considered the applicability of the 

						(Continued on the following 
page.)

benefit-of-the-doubt doctrine, it is inapplicable because the 
evidence is not in relative equipoise. 


ORDER

Waiver of recovery of the overpayment of death pension 
benefits, in the amount of $20,128.00, is denied.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

